Citation Nr: 1806296	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  16-15 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension (survivor's pension) benefits, to include special monthly pension based on the need for aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The appellant is the widow of a Veteran who served on active duty from August 1942 to June 1945.  He was awarded an Air Medal among other decorations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in Philadelphia, Pennsylvania, which denied the award of nonservice-connected death pension benefits, including special monthly pension based on the need for aid and attendance, because of excess income.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The appellant is the surviving spouse of a veteran who had qualifying wartime service; she is basically eligible for a rate of pension set by law, reduced by the amount of her countable income.

2.  The appellant's countable annual income is greater than the applicable maximum annual pension rate (MAPR) for death pension benefits with A&A.


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits have not been met.  38 U.S.C. §§ 1503, 1541 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits are generally available for surviving spouses, as a result of the veteran's nonservice-connected death.  38 U.S.C. § 1541(a).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C. § 1541; 38 C.F.R. § 3.3(b)(4).

The Board does not dispute that the Veteran served for at least 90 days during a period of war.  Therefore, the dispositive question in this case is whether the appellant meets the specific income and net worth requirements for death pension eligibility.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C. § 5312.  See 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C. § 1503(a); see also 38 C.F.R. § 3.271(a).

Under 38 C.F.R. § 3.272 , the following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the applicable maximum annual pension rate (MAPR).

The MAPRs are published in tabular form in appendix B of the Veterans Benefits Administration Manual M21-1 (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  For the period of time at issue, the maximum death pension amount for A&A without a dependent was $13,794.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B, Section A.  During that same period, the MAPR for a surviving spouse not in need of aid and attendance and with no dependents was $8,630. 

38 C.F.R. § 3.351 sets forth the criteria for determining whether increased pension is payable to a surviving spouse by reason of need for A&A, or if not in need of A&A, by reason of being housebound.  The need for A&A means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria set forth in paragraph (c) of 38 C.F.R. § 3.351 are applied in determining whether such need exists.  Paragraph (c) of Section 3.351 indicates that a surviving spouse will be considered in need of regular A&A if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the claimant is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid under the criteria set forth in 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining the need for regular A&A: inability of claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid [this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.]; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

Although a claimant need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to A&A, the United States Court of Appeals for Veterans Claims has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The appellant's claim was received in May 2015.  She indicated she was claiming death pension with A&A.  She attached a copy of a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance dated April 2015.  The examination report indicated diagnoses of:  hypertension, hyperlipidemia, scoliosis and osteoarthritis.  The report indicated that she had an unsteady gait and used a walker for assistance ambulating.  She reported that her niece took her out once a week for groceries.  The report also noted the appellant was able to feed herself and prepare her own meals.  In addition, she did not need assistance in bathing and tending to other hygiene needs.  The report also showed that she was not legally blind and did not require nursing home care.

In an August 2015 letter from the RO, the appellant's claim was denied because the appellant's countable income of $16,726.00 exceeded the maximum annual limit by law for death pension at the A&A rate.  As mentioned, pursuant to the M21-1, the income limit at the A&A rate for a surviving spouse with no dependents was $13,794.00; the non-A&A rate was $8,620.  

In her November 2015 notice of disagreement (NOD) the appellant stated that she had a vertebral compression fracture injury which resulted in hospitalization for 21 days from August to September 2015.  She said that as a result of this she required help with bathing, housework, preparing meals and transportation to medical appointments.  She also asserted that "the decision letter stated that I received approximately $37.00/mo too much from my Social Security."

The evidence of record shows that the appellant's countable income, even after deducting her medical expenses, exceeds the allowed annual income for qualification for death pension at the A&A rate for a surviving spouse with no dependents.  

VA has verified the appellant's income with the Social Security Administration (SSA) and her annualized income is $16,737.60.  Her total countable medical expenses are shown to be $2320; after the adjustment her countable income is $14,417.60 which unfortunately exceeds the income limit at the A&A rate for a surviving spouse with no dependents of $13,794.00.  Even if the appellant's assertion that her SSA income is over reported by $37 a month that would result in a reduction of $444.00 per year, which is still insufficient to reduce her countable income below the limit.  

The Board recognizes that the appellant is of advanced age, and appears to meet the criteria for A&A based on her own report.  Unfortunately her annual countable income of $14,417.60, adjusted for all applicable medical expenses, exceeds the income limit at the A&A rate for a surviving spouse with no dependents of $13,794.00.  Given the above, the claim for death pension benefits must be denied.








      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to nonservice-connected death pension benefits, to include special monthly pension based on the need for A&A is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


